Case 1:19-cr-00561-LAP Document 227 Filed 12/17/20 Page 1 of 3

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT LAW

119 West 23£28 STREET, SUITE 9OO
New York, New York [O01]

 

R L.K TELEPHONE: (212) 529-0223 S

ONALD L. KuBy ere . TAFE

RHIYA TRIVEDI FAX: (212) S2o-U644 SUSAN BAILEY
Www. KUBYLAW.COM

 

PRUCESS SERVER

Or COUNSEL Luts R. AYALA 1952-2012
GEORGE WACHTEL
LEAH BusBy December 17, 2020

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY

Via ECF

Re: United States v. Donziger, 19-cr-561 (LAP), 11-civ-691 (LAK)
Dear Judge Preska:

Please accept this letter-motion in lieu of a more formal motion to discontinue Mr.
Donziger’s home confinement and electronic monitoring.

On December 18, 2020, Mr. Donziger will have spent 500 days in pre-trial home
confinement, based on this Court’s Order of August 6, 2020; an Order that was flawed at the outset,
and has only grown more unnecessary and punitive with the passage of time.

On June 20, 2020, in denying Mr. Donziger’s motion to modify the conditions of release
to permit him “the freedom to roam for several hours a day,” this Court declared:

“There is no reason why Mr. Donziger should be treated differently from any other
pretrial defendant.”

Dkt. 90, at 2. It appears that the Court had not been informed that, in the available history of the
federal judiciary, no federal misdemeanor defendant without a prior criminal record has ever been
held in pre-trial home confinement subject to electronic monitoring. It is well past time that this
Court finally live up to its own incantation, but it is not too late to do so.

The defense, after conducting a good-faith investigation that included interviewing various
federal public defenders across the country, has been unable to locate a single verifiable instance
of home confinement for a misdemeanor defendant who has no criminal record. Of equal
importance, the private, for-profit prosecutor has yet to cite to the Court even a single case to the
contrary. This Court has elected to treat the pending criminal charges, for punishment purposes,
as a single “petty offense” with a maximum sentence of six months in jail and a $5,000.00 fine;
the defense survey covers all misdemeanors, including those that carry up to a year in jail. While
not foreclosing the possibility that some judge, somewhere, may have done what this Court has
done, clearly Mr. Donziger is not being treated like “any other pretrial defendant.”
Case 1:19-cr-00561-LAP Document 227 Filed 12/17/20 Page 2 of 3

Mr. Donziger’s status as a respected and successful human rights attorney with decades of
good-standing is also relevant to this inquiry.! Federal prosecutions of attorneys in New York are
uncommon, but not rare. In the Southern District of New York, among the better-known cases,
Michael Cohen, long-time “fixer” for Donald J. Trump, faced a raft of charges stemming from his
criminal actions to subvert American democracy. As part of a negotiated plea, he plead guilty to
various charges on the day of his arrest, and was released on his own recognizance without posting
a bond and without being ordered into home confinement. He was sentenced to three years of
incarceration and was allowed to surrender to his designated institution. Michael Avenatti, facing
extortion charges, was released subject only to an unmonitored travel restriction to the Southern
and Eastern Districts.” Lynne Stewart was charged with providing material aid to terrorism in the
SDNY and faced a sentence of 30 years. She remained free without home confinement through
the conclusion of her appeal, when she surrendered to begin her sentence of fifteen years. Also
indicted in the SDNY was Stanley Cohen, who faced wire fraud and failure to file income tax
returns and a maximum of twenty-five years in prison. He was released pre-trial, not subject to
home confinement, and was allowed voluntary surrender after his plea to an eighteen-month
sentence.

In the Eastern District of New York, Scott Brettschneider was indicted for federal
fraud/forgery charges, and faced up to five years in prison. He was not subject to home
confinement. He was ultimately convicted and sentenced to three years’ probation. And in the
EDNY’s most famous contempt case, attorney Bruce Cutler was charged in 1993 with criminal
contempt and released without home confinement. After a five-day trial, he was found guilty and
sentenced to three years’ probation, suspension from the EDNY for 180 days, and ninety days of
home confinement. In other words, Cutler’s sentence after being convicted was less than one-fifth
of the time in home confinement that Donziger has spent, pretrial. And in the NDNY, Robert
“Bugsy” Moran faced a host of assault, weapons and conspiracy charges growing out of a
sprawling 10-defendant indictment. He was released prior to trial without home confinement and
ultimately sentenced to eighteen months on a guilty plea.

Undergirding this Court’s various orders on this matter is that Mr. Donziger is “facing the
real prospects of incarceration,” Tr., at 12, Dkt. 44, 12-11-19, and is likely to flee unless constantly
monitored (“freedom to roam for several hours a day would create an opportunity to get to an

 

' During oral argument in United States v. Mattis, 963 F.3d 285 (2d Cir. 2020), the prosecution
argued that the defendants’ status as public interest attorneys without criminal records were
aggravating for release purposes, because these factors existed before the defendants allegedly
firebombed police vehicles and as such, they did not deter the conduct. The Second Circuit
expressly refused to accept this “heads I win, tails you lose” proposition, noting as a positive the
fact that defendants worked in a profession that valued ethics, had devoted their careers to social
betterment, and had no prior criminal record. Id. at 294. The Second Circuit allowed home
confinement for these defendants, who were facing a mandatory minimum of forty-five years in
prison.

? Avenatti was ultimately detained pre-trial after he apparently persisted in committing felonies
while on pre-trial release.
Case 1:19-cr-00561-LAP Document 227 Filed 12/17/20 Page 3 of 3

airport and depart the country.”).? Section 3142 (b)(1)(B) of Title 18 requires the “least restrictive”
conditions that will “reasonably assure” the appearance of the defendant. It does not authorize the
most restrictive condition that absolutely guard against the most absurd hypotheticals.

Addressing the issue of incarceration, this Court surely recognizes that every federal
offense, including mere infractions, authorizes a punishment of some incarceration even if only
for a few days; Mr. Donziger’s offense ranks close to the bottom of authorized punishments. More
important, if the very real possibility of incarceration were the actual guiding criterion in making
pre-trial confinement decisions, one would expect to see many accused misdemeanants so held—
rather than Mr. Donziger, exclusively.

The fact that Mr. Donziger, in the Court’s view, supposedly has a place of refuge in
Ecuador, is hardly a basis for imposing the most serious restrictions on liberty available, short of
actual incarceration. Many American citizens are also dual nationals, including dual nationals of
countries that are “not ... the best with extradition.” Tr., 9, Dkt. 44, 12-11-19. In the Southern
and Eastern Districts, the courts commonly face citizens who are nationals of both the United
States and Israel; the latter virtually never extraditing its citizens. Nonetheless, no other accused
misdemeanant has been so confined. And Mr. Donziger is not a citizen of Ecuador and Ecuadorian
law fully authorizes extradition of non-citizens residing there. The fact that they are “not... the
best”? when it comes to yielding to the United States of America is not a legitimate basis to impose
home confinement.

Fundamentally, to justify this confinement, this Court would have to find that there is a
very real possibility that Mr. Donziger, at the age of 59, would abandon a 25-year residence in
New York; abandon his wife, 14-year-old son, and extended family; abandon his extensive efforts
to overturn his disbarment, which is currently pending in the New York State Court of Appeals;
abandon his efforts to overturn civil contempt findings which is sub judice in the Second Circuit;
commit at least a Class-D federal felony carrying five years imprisonment; and devote himself to
life as a fugitive without the ability to travel outside of Ecuador, dependent always on the uneven
vagaries of Ecuadorian political asylum—all to avoid what adds up to a maximum sentence of five
months and three days in jail.

The actual Government of the United States has never made this contention and has not a
comparable contention in any other similar case. Only the private, for-profit prosecutor handpicked
by the charging judge has made it. This Court should countenance it no longer. Mr. Donziger
should be released to pre-trial supervision, without conditions of home confinement, consistent
with the “normal treatment of any pretrial defendant.”

: ully submitted,
er Ppt

Ronald L. Kuby

 

3 Of course, without a passport, it is hard to imagine Donziger being allowed to board an
international flight, but whatever.
